Title: From Thomas Jefferson to David Ramsay, 7 May 1788
From: Jefferson, Thomas
To: Ramsay, David


          
            
              Dear Sir
            
            Paris May 7. 1788.
          
          It is time to give you some account of your affairs with the bookseller Frouillé. They stand thus.
          
          
            
              Price agreed on for the copy for translation
               900. livres Tourn.
            
            
              9 copies (out of 50) of the English work received from Dilly and sold @ 12.₶
               108
            
            
              
              
                1008
              
            
            
              Cr. By a dozen copies of the translation sent you @ 6.₶
                72
            
            
                 Balance now paiable to you
               936. livres
            
          
          I delivered to him your letter wherein you pointed out exactly the papers which should be omitted in the translation, and the alterations of the text in order to accomodate the work to foreigners, who are not interested in minute details. This would have reduced the work to one volume, halved the expence and increased the sale, so that he might have probably made a good job of it. But his translator persuaded him the whole would be desired: that there was a general objection against purchasing a garbled work, and so he undertook to publish it complete. The consequence is that he loses by it, as he supposes, about 2000 livres: and he desired me to represent this to you, and to tell you that he submits himself to you, whether he should be spared by you any thing out of the sum of 900.₶ contracted for, and if this cannot be done, whether you would not consent to take it in books which would ease him. I told him I could not refuse to convey to you his representations, but that you were certainly bound neither in justice nor honour to make any abatement: I told him the loss you had sustained in this work by the impediment to the sale in England: but that as to the proposition to take it in books, perhaps that might be acceded to by you, as you might want books, or your neighbors who would pay you the cash for them. If this should answer your purpose, Frouillis an honest man and will furnish at as moderate prices as any body: I only advise in that case that you call for French books only, as classical and foreign books are excessively dear here. I would superintend his purchases. But in this you are as free as if the proposition had never been made: insomuch that if it is more convenient to you to receive the money, you have only to draw on Mr. Madison in New York for 936 livres, as I have desired him to pay your draught to that amount out of the monies of mine in his hands.
          The war between the Turks and two empires goes on. This country will not engage in it. She is so convulsed by her internal  difficulties that she could scarcely carry on a war. The king and the parliament are bidding against each other for the good will of the nation, which will by this means obtain valuable improvements in it’s constitution. I am with great & sincere esteem & attachment Dr. Sir your most obedient & most humble servt,
          
            Th: Jefferson
          
        